Citation Nr: 1131184	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  10-05 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of an injury to the right knee, status-post arthroscopy (right knee disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefit sought on appeal.

In August 2010, the Veteran appeared and testified at a Travel Board hearing at the Denver RO.  A transcript is of record.  

In October 2010, the Board remanded the Veteran's claim for further development-including a VA examination.  The requested action was taken, and there has been substantial compliance with the remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998), see also Dyment v. West, 13 Vet. App. 141 (1999).  

The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus were subject of the Board remand of October 2010.  However, in a rating decision of May 2011, the RO granted service connection for bilateral hearing loss and tinnitus.  As the benefits sought on appeal regarding those two issues has been granted, the issues are no longer on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Residuals of an injury to the right knee, status-post arthroscopy, were not manifested in service and arthritis was not manifested within one year of discharge and are otherwise unrelated to service.


CONCLUSION OF LAW

Residuals of an injury to the right knee, status-post arthroscopy, was not incurred in or aggravated during service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In a letter dated in August 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was included in the August 2009 notice.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the August 2009 VCAA notice was given prior to the appealed AOJ decision, dated in October 2009.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him a physical examination, obtaining medical opinions as to the etiology and severity of his disability, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board.  As noted above, the Veteran appeared and testified at a Travel Board hearing in August 2010.  

The Veteran has also been afforded a VA medical examination in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examination is adequate.  The opinion was provided by a qualified medical professional and was predicated on an examination of the Veteran and a review of the claims folder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Neither the Veteran nor his representative has argued otherwise.

Pursuant to the October 2010 remand, the RO/AMC was requested to attempt to obtain the outstanding records identified by the Veteran-namely, the records of Dr. Koch.  This information was so requested, and in a November 2010 response, the Veteran identified treatment records from Dr. Koch, but noted that they were unavailable following the doctor's death in 1959.  There are no other outstanding and available records identified by the Veteran that have not been associated with the claims file.  Any further attempts to obtain the outstanding records would be futile under the circumstances.  

It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

Legal Criteria and Analysis

The Veteran contends he has a current right knee disability attributable to his period of active service.

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

In addition, the law provides that, where a veteran served ninety days or more of active service and arthritis become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran's service treatment records (STRs) are devoid of any treatment for right knee problems.  His May 1946 discharge physical examination report, however, indicates that the Veteran wrenched his right knee while wrestling in January 1946.  No diagnosed disability was listed.  

Following service, the Veteran had a history of right knee arthrotomy and right knee total arthroplasty.  The earliest treatment records show treatment for right knee degenerative joint disease in the late-1990s-eventually resulting in a right knee total arthroplasty.  A March 1998 treatment record lists the Veteran's right knee history.  He reported the onset of right knee pain as occurring 10 to 12 years prior, but noted injuring it during service.  The Veteran denied seeking treatment in service, and stated that it improved spontaneously.  Post-service, in 1955, the Veteran was knocked over by a pipe causing another valgus stress injury to the right knee.  He subsequently had an open medial meniscectomy performed, and had no problems until just prior to 1990.  

During the Veteran's August 2010 hearing, he testified that upon discharge from service, no testing was performed on his right knee.  He asked that it be noted that he injured his right knee while wrestling.  He testified to first having right knee problems following service in 1959.  He stated that his right knee cartilage would "throw it out of joint," eventually resulting in a surgery.  He also testified that he did not injure his right knee after service and before his first surgery.  He related that from then on, he would wear braces on his right knee and had significant swelling until he finally had a total right knee replacement in the late-1990s.  

Pursuant to the Board's October 2010 remand, the Veteran underwent a VA examination in November 2010.  The Veteran reported a right knee problem beginning in service.  He recalled wrestling and accidentally strained his right knee.  There was no treatment, and the injury healed with a return to normal gait.  The Veteran related that he developed a cartilage problem with his right knee, and believes the onset as being 1951.  The Veteran had arthroscopic surgery in 1990, and a total knee replacement in the late-1990s.  He notes that his right knee functions well, but with occasional pain.  

Following review of the claims folder and upon physical examination, the examiner diagnosed the Veteran as having right knee disability, status-post three operations, including a total knee replacement in 1998 with excellent function.  The examiner opined that the Veteran current right knee disability is less likely than not related to service, but is related to a post-service injury and subsequent surgeries.  In so opining, the examiner noted the Veteran's detailed history related in March 1998 to Dr. Nakano (as described above).  The examiner also noted the Veteran's hearing testimony was that he did not have any post-service injuries prior to his first surgery in the 1950s, but this was inconsistent with his reports to treating personnel in 1998.  The examiner stated that based upon review of the evidence of record, the Veteran's in-service right knee injury healed completely and was without residual.  The examiner opined that the second injury following service led to an operation and caused progressive problems and resulted in a right total knee replacement.  Ultimately, the examiner opined that the current right knee disability had no relationship to the Veteran's military service.  

In weighing the evidence of record, the Board concludes that the preponderance of the evidence is against service connection for a right knee disability.  A chronic right knee disability is not shown in service, and arthritis is not shown within the initial post-separation year.  Continuity of symptomatology is not shown as the Veteran did not have any residuals of his in-service right knee injury noted during his separation examination and there are no documented complaints or abnormal findings for more than 50 years after service separation.  Indeed, more than just a silence in the record for many years after separation, the record shows the Veteran denied any right knee trouble at separation from service.  Moreover, the separation physical showed the Veteran's extremities were normal.  Although the Veteran testified that he sought treatment for right knee problems in the 1950s (he stated treatment at different times, including 1951, 1955, or 1959), he reported a post-service right knee injury in the oil fields during that time frame which resulted in a right medial meniscectomy.  

The Veteran is competent to state that he had a right knee injury in service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his suggestion that his current right knee disability related to an injury in service is not competent evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The etiology of degenerative joint disease of the right knee joint is sufficiently complex that it does not lend itself to the opinion of a lay person.  Therefore, the Veteran's opinion has diminished probative value.

Also, the Board finds that the Veteran's report that he did not incur a post-service right knee injury is not credible in view of the inconsistencies in his statements regarding post-service treatment for his right knee.  Additionally, the Board finds the Veteran's assertions that he experienced right knee problems from 1946 until his treatment in the 1950s to be not credible, mainly because of the normal findings on separation, and lack of treatment between separation and his right medial meniscectomy in the 1950s.  Significantly, as noted, the Veteran's treating physician stated that the in-service injury of the right knee had healed spontaneously, and the Veteran's report of a post-service injury to the knee in an oil field.  Also during the 1998 treatment, the Veteran noted the onset of right knee pain as being 10 to 12 years prior.  The Board finds the Veteran's statements while seeking treatment to be far more credible than his current assertions that he only had an in-service injury and has had pain since then.  This coupled with the 50 + years silence in the record, his denial of any right knee problems at separation, and the normal findings on separation physical weighs against the credibility of his statements.  Indeed, the Veteran has proven to be a inconsistent historian and his recent recounting of a post-service right knee injury, and pain in the right knee since service.  Although the Board is sympathetic to the Veteran's assertions, his statements are found not to be credible.

In addition, there is no competent evidence linking any abnormal right knee pathology, to service.  The Veteran has not submitted any competent evidence establishing a link between any current right knee disability and any injury in service.  Moreover, the November 2010 VA examiner found that the Veteran's current right knee disability is not attributable to his period of active duty, and is rather related to a post-service right knee injury and subsequent surgeries.  Again, this was based upon thorough review of the Veteran's claims file and reported history.  There is no clinical opinion to the contrary.  

Accordingly, service connection is not warranted on a direct basis, presumptive basis, or based on continuity of symptomatology.  The claim for service connection for a right knee disability, status-post total right knee replacement, is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit- of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for residuals of an injury to the right knee, status-post arthroscopy, is denied.



____________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


